Citation Nr: 1709857	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  07-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disability, to include residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

 The Veteran served on active duty from January 1966 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims file was subsequently transferred to the RO in Louisville, Kentucky.

In July 2010, the Board reopened and remanded the claim of entitlement to service connection for pneumonia for further development; in an August 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In November 2012, the Court issued a Memorandum Decision vacating the Board's August 2011 decision, and remanding the matter to the Board for development consistent with the Court's decision.

Since the November 2012 Court decision, the Board remanded the claim to the RO for additional development in May 2013, August 2013, and April 2014.

The Board denied the Veteran's claim for service connection for a respiratory disability in a January 2015 decision.  Thereafter, the Veteran appealed that decision to the Court.  In a July 2015 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the January 2015 decision as to this issue.  The Court granted the JMR in a July 2015 Order.  The issue was returned to the Board for further consideration.

In September 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The Board received the requested opinion in November 2015.  However, due to the requirement for additional testing, as indicated by the VHA medical specialist, the Board again remanded the Veteran's claim in March and September 2016. 

This claim is once again before the Board and is ready for adjudication.

The Board notes that following the issuance of the February 2017 Supplemental Statement of the Case, that same month the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence submitted to the Board.  38 C.F.R. § 20.1304 (c) (2016).

Finally, following a November 2016 rating decision which, in pertinent part, denied the Veteran's request to reopen a claim of entitlement to service connection for bilateral hearing loss and denied entitlement to service connection for myasthenia gravis and residuals of spinal meningitis, the Veteran submitted a timely notice of disagreement (NOD) in February 2017.  However, a review of the claims file reveals that the RO is addressing this NOD; thus, the Board declines jurisdiction of this issue at this time.


FINDINGS OF FACT

1.  In-service pneumonia was an acute condition that resolved without residuals.

2.  The Veteran's current pulmonary disability is not etiologically related to the pneumonia diagnosed during active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of pneumonia have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

During the course of the appeal, relevant VA examinations and medical opinions were obtained in November 2010, June 2013, October 2013, May 2014, April 2016 and October 2016.  In November 2015, a medical expert opinion from the Veterans Health Administration (VHA) was also obtained.  The Board finds that the numerous VA medical examinations and opinions, and VHA medical expert's opinion, in the aggregate, provide highly probative evidence against the claim.

In this regard, the Board notes that deficiencies were found in the November 2010, June 2013, October 2013, and May 2014 VA examinations and opinions.  However, the November 2015 VHA medical expert's opinion, April 2016 VA examination and opinion, and October 2016 supplemental medical opinion cured the deficiencies found in the prior VA examinations and opinions.  The VA examiner and VHA medical expert considered the evidence of record and the reported history of the Veteran and conducted thorough VA examination and a review of the claims file, noting all findings necessary for proper adjudication of the matter.  Hence, the Board finds that the most recent VA examination and opinion and VHA medical expert's opinion in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Procedural History

Before addressing the merits of this appeal, the Board must explain the most recent procedural history of this case:  The Board adjudicated the issue now before it in an August 2011 decision (not before the undersigned), in which the Board denied entitlement to service connection for asthma and for residuals of pneumonia.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In its November 2012 Memorandum Decision, the Court found that a November 2010 VA examiner's opinion that the Veteran's lung condition was not caused by or the result of pneumonia or asthma with bronchitis was inadequate because the examiner did not "explain his rationale for concluding that[the Veteran's] current lung condition is not related to his in-service respiratory problems," and as a result the Board's reliance on the opinion was erroneous.

In so doing, the Court vacated the August 2011 decision and remanded the matters to the Board for development consistent with the Memorandum Decision.

Accordingly, in May 2013, August 2013, and April 2014, the Board remanded the claims for supplemental medical opinions.

In a January 2015 decision, the Board denied the Veteran's claims of entitlement to service connection for asthma and residuals of pneumonia.
 
The Veteran appealed that portion of the decision that denied entitlement to service connection for residuals of pneumonia to the Court.  In July 2015, the Court granted a Joint Motion for Partial Remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties).  The Parties noted that with regard to a May 2014 VA examiner's opinion that the Veteran's pulmonary condition was less likely than not proximately due to or the result of his in-service pneumonia, the Board's finding that it was impossible to explain the absence of a relationship between the Veteran's in-service occurrence of pneumonia and his current pulmonary relationship amounted to an "unsupported medical determination as to the examiner's ability to provide rationale for his medical conclusion."  The Parties found that the Board's denial should be vacated and remanded for readjudication.

In July 2015, the Court vacated the January 2015 decision denying entitlement to service connection for residuals of pneumonia and remanded the case to the Board for action consistent with JMR.  The Parties did not contest that portion of the Board's decision that denied service connection for asthma.

In February 2016, the Board remanded the claim for a VA examination and opinion to determine the etiology of any respiratory disability (other than asthma) based on the recommendations of a November 2015 VHA pulmonologist. 

Pursuant to the February 2016 remand, in April 2016 a VA examiner reported that the Veteran had two pulmonary functions tests (PFTs) that "were unable to be acceptable and reproducible due to his comprehension" and used previous PFTs to from the medical opinion.  

In September 2016, the Board remanded the claim for the April 2016 VA examiner to explain what was clinically meant by the tests were not able to be accurately performed due to "comprehension."  In October 2016, the examiner provided the requested supplemental opinion.

In the instant decision, the Board endeavors to address precisely what the Parties found deficient in the now vacated January 2015 Board decision.  The Board has left essentially unchanged those parts of the previous decision (for example the due process section and the recitation of facts, for which no problems were indicated) that the Parties did not address in the JMR.



Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).  This statutory provision is referred to as the 'presumption of soundness.'  Horn v. Shinseki, 25 Vet. App.  231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.').  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991). 

The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...').

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a pulmonary disorder, claimed as pneumonia, that is related to in-service pneumonia.

The Veteran's service treatment records (STRs) include June 1964 pre-induction and January 1966 examination reports which indicate a normal clinical evaluation of the Veteran's lungs and chest.  A June 1964 letter from a physician noted a history of hepatitis, acute infection, in 1958.  Further examination revealed an infection due to histoplasmosis sometime during his early childhood.  

A February 1966 inpatient treatment record indicates 61 days of treatment for pneumonia at the Ireland Army Hospital.  The admitting diagnosis was right lower lobe pneumonia.  The Veteran presented with a history of several episodes of pneumonia requiring hospitalization.  His last admission for pneumonia was when he was approximately 11 years old. 

A few days later, he felt better, but still had wheezes and rales which could be heard over the right lower lobes and a few over the left.  A sputum culture revealed beta strep and he was started on a 10 day course of penicillin.  A chest X-ray examination showed no abnormalities.  In March 1966, he was diagnosed with pneumonia, cause and organism unspecified.  The pneumonia was listed as in the line of duty.

A Medical Board Proceedings report documents that he had recovered from his pneumonia diagnosis. 

Because the Veteran's chest and lungs were evaluated as normal at service entrance, the presumption of sound condition at service entrance attaches to his chest and lungs as it pertains to any diagnosis of and treatment for pneumonia.  38 C.F.R. § 3.306.  Thus, in order to rebut the presumption of soundness, VA must prove that there is evidence both that the Veteran's pneumonia clearly and unmistakably existed prior to service and that it was not aggravated therein.  VAOPGCPREC 03-2003 (July 16, 2003). 

The Board finds that both of these criteria have been met and that the presumption of soundness, as it pertains to the Veteran's pneumonia, has been rebutted.

As to the 'preexistence prong,' the record includes a November 2015 VHA medical opinion that the Veteran had episodes of pneumonia prior to service.

As to the 'aggravation prong,' the VHA medical expert further opined that the Veteran's respiratory disability did not worsen during service.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition). 

Given the foregoing, to include the Veteran's reported history of childhood pneumonia (prior to entrance into his active service) and the VHA medical expert's opinion, the Board finds that the evidence clearly and unmistakably shows that the Veteran had pneumonia prior to his active duty service.  Wagner; Horn v. Shinseki, 25 Vet. App. 23 (2012). 

With regard to the 'aggravation prong,' the Board finds that based on the VA examining physician's opinion, there is clear and unmistakable evidence that the Veteran's preexisting pneumonia was not aggravated during military service beyond its natural progression.

Post-service, an April 2006 VA treatment record shows that the Veteran reported sinus congestion, occasional subjective fevers, sore throat, ear pain, and a cough.  The plan included to check PFTs and noted that the Veteran had a similar test in the past during which emphysema was diagnosed.

In an August 2010 letter, private physician Dr. R.M. stated that he evaluated the Veteran in July 2010 and, that by history, he had bilateral pneumonia during service and reported some shortness of breath since then.  He explained that a current chest x-ray showed evidence of chronic appearing interstitial lung markings in both bases which could be secondary to previous infection.  He reported that the Veteran underwent spirometry in July 2010 with findings of normal flow rates with evidence of reactive airways, although reported as normal spirometry.  He opined that "bilateral basilar scarring may be related to previous pneumonia although patient's respiratory status could be improved with treatment for reactive airways."  July 2010 PFTs indicated results that were within normal limits.  Additional results indicated flow rates within normal limits.  However, over inflation and the response to the bronchodilators were characteristic of reactive airways.  Diagnoses included normal spirometry, reactive airways, and COPD.

On November 2010 VA examination, chest x-rays revealed no acute pulmonary process.  The report indicates that PFTs were conducted and that lung volume measurements indicated severe ventilator restriction.  Severe restrictive pulmonary deficit was diagnosed.  The examiner stated that this finding is not consistent with COPD.  The examiner stated that the current diagnostic studies including PFTs and chest x-ray failed to demonstrate COPD or any objective findings related to the pneumonia during service.  The examiner opined that the Veteran's currently diagnosed lung condition was not caused by or a result of the pneumonia.  The rationale provided was that the current diagnostic studies failed to demonstrate COPD and there was no objective medical evidence of any residual of pneumonia.

VA telephone care notes (for example, from March 2012), document that the Veteran reported several months of chest congestion.  There is a results section which lists a system concern of wheezing triggered by allergies; small risk for asthma, and a recommendation to avoid asthma triggers. 

As previously discussed, in a November 2012 decision, the Court, in part, vacated the Board's August 2011 decision as it denied entitlement to service connection for residuals of pneumonia.  The Court first stated that the Veteran had in-service respiratory problems that were so severe that he was discharged from service.  The Court then stated that after reviewing all of the Veteran's records and diagnosing him with severe restrictive pulmonary deficit the examiner failed to explain his rationale for concluding that the Veteran's current lung condition is not related to his in-service respiratory problems.  The Court thus found the examination inadequate. 

In May 2013, the Board remanded the case and asked the November 2010 VA examiner for a new medical opinion. 

Pursuant to the Board's remand, in June 2013 the November 2010 VA examiner opined that the claimed condition was less likely than not incurred in or caused by service. 

The examiner additionally opined that there is not an adequate nexus between the illness while on active duty service (pneumonia) and the current restrictive pulmonary defect.  There is no evidence of evaluation and/or treatment for a respiratory problem until the early or mid-2000s, over thirty years from the time of separation from the service.  Since separation from service the Veteran has gained over one hundred pounds.  The examiner concluded that his obesity was the more likely cause of the current restrictive pulmonary defect. 

Also the finding on x-ray of chronic appearing interstitial lung markings was noted in both lung bases.  During service, the Veteran suffered from a right lower lobe pneumonia, not a bilateral pneumonia.  This is more evidence that the restrictive defect is less likely caused by or related to the in-service condition. 

In August 2013, the Board again remanded the issue for additional development.  The Board noted that in providing a negative etiology opinion, the June 2013 examiner stated that the Veteran suffered from right lower lobe pneumonia in service, "not a bilateral pneumonia," and that post-service chest x-rays showed chronic appearing interstitial changes in both lungs. 

The Board pointed out that the Veteran's STRs showed an initial diagnosis of right lower lobe pneumonia when the Veteran was admitted for treatment in February 1966, but that rales were heard in both the right and left lower lobes later during the hospitalization and the final diagnosis was pneumonia of the right and left lower lobes.  The Board explained that the examiner's conclusion that the Veteran did not have bilateral pneumonia in service appears to be inaccurate and therefore the opinion was not adequate because it is based, in part, upon an incorrect factual basis.

In October 2013, another opinion was obtained.  A different examiner from the one that had previously examined the Veteran provided the requested medical opinion.  He indicated that he had reviewed the Veteran's claims file.  The examiner opined that it is less likely than not that the claimed condition was incurred in or caused by the Veteran's service.  The rationale, in pertinent part, was that he was hospitalized in childhood for pneumonia on several occasions.  The Veteran was in the service for 2 months and 17 days as a basic trainee prior to an MEB [Medical Evaluation Board] for his undisclosed asthma which EPTS. 

Shortly after the Veteran started active duty in basic training he was admitted with a bibasilar pneumonia in early February 1966.  That month, a chest X-ray was clear.  In March 1966, on clinical examination his chest was clear.  On April 1966 separation examination, it was again noted that he was clinically doing well, had no complaints, and there had been no changes from several interval exams since March 1966.  Thus, when the Veteran was separated from active service in April 1966, his chest x-ray was clear and clinically he was clear.  He had no evidence of any residual from the bibasilar pneumonia.  This was an acute infection that had completely resolved. 

In a September 2013 letter, private physician Dr. L.M. reported that the Veteran initially presented for treatment two months earlier for the evaluation of claimed service-related injuries.  He stated that he suffered from pneumonia of the left lower lobe that resulted in a history chronic bronchitis.  He had been treated off and on for pneumonia-related problems and still had wheezing on a recurrent nature with chronic bronchitis as a result of the pneumonia he suffered while in the military.  He indicated that he had chronic shortness of breath as a result of his pulmonary disease and required treatment with bronchodilators recurring antibiotics and steroids as needed for his symptomatology.  He opined that this resulted in chronic lung disease and scheduled a PFT to evaluate the complications of his previous pneumonia.  Included with that letter is a copy of what appears to be PFT results with a handwritten "severe restrictive airways disease" notation. 

Private medical records from the Clinton County Hospital include a December 2013 discharge summary which documents that he was admitted to the hospital and started on intravenous antibiotics.  His chief complaint was cough, fever and chills and increasing shortness of breath.  Chest x-ray revealed left lower lobe pneumonia.  A past history section lists arthritis, but does not show that the Veteran has ever previously had pneumonia. 

In an April 2014 remand, the Board, in pertinent part, determined that the October 2013 opinion was inadequate because the examiner simply recited the relevant medical evidence and that a review of the STRs indicated that the examiner may have misread or misinterpreted medical evidence.  The Board explained that there is no indication that the private physician who offered the June 1964 statement reported that the Veteran had been hospitalized in childhood for pneumonia on several occasions.  Rather, the Board explained, the Veteran self-reported a similar history during in-service treatment in March 1966- that he had a history of pneumonia requiring hospitalization on several occasions, the last being at age eleven.

The Board also noted the newly-received private treatment records dated in December 2013 that indicated that the Veteran was hospitalized for pneumonia.  As the examiner, in October 2013, found no pneumonia or residuals thereof on physical examination, and there has been an episode of pneumonia since, a new physical examination was required. 

Pursuant to the Board's remand, another VA examination was conducted in May 2014.  The examiner recounted an accurate history as reflected in the claims file and opined that the claimed condition was less likely than not proximately due to or the result of his service-connected condition.  The rationale was that during service he had mild pneumonia associated with asthma.  However, she did not believe that his current pulmonary condition, variously diagnosed as COPD or restrictive lung disease, could be attributed to a "brief mild pneumonia 45 years ago."
The record also includes an October 2014 letter from Dr. L.M. who noted the in-service treatment of the Veteran for pneumonia and stated that there was also an outbreak of spinal meningitis at Fort Knox.  Dr. L.M. acknowledged that the Veteran was not diagnosed with spinal meningitis and stated that "the concern is that he may have had a more serious illness than was recognized while he was there and treated for pneumonia."  Dr. L.M. acknowledged that the Veteran recovered from his pneumonia" to the extent that he could be discharged from the hospital and that since his discharge he has always had a problem with recurring respiratory illness, asthma, weakness, fatigue, and difficulty for his entire life.  He opined that he suffered from pulmonary complications of his pneumonia which should be service-connected.

Pursuant to the July 2015 JMR which in essence found that the May 2014 VA examiner failed to provide a sufficient rationale for his opinion, in September 2015, the Board requested a medical opinion from a VHA medical expert regarding the etiology of any respiratory disability found to be present, including whether it pre-existed service and was worsened by service.

In November 2015, the Board received the requested VHA medical opinion from Dr. R.C.R, Section Chief, Pulmonary and Critical Care Medicine, VA Pittsburgh Healthcare System.  He stated that since March 2005, the Veteran's diagnoses included COPD (possibly due to tobacco use), pneumonia, asthma, sleep apnea (likely due to obesity), restrictive lung disease (likely due to obesity) with asthma, episodes of pneumonia, and tobacco use that appeared to be present prior to service.  However, he opined that there is no reason to believe nor is there any evidence to suggest that the Veteran's asthma worsened because of his pneumonia which was contracted during service.  Certainly, during the acute event of pneumonia, diseases such as asthma could become exacerbated.  Unless the pneumonia becomes very severe, such as requiring high levels of oxygen, ICU care, progresses to ARDS, etc. (of which the Veteran had none), the physician opined that these episodes are self-limited in the majority of cases.  The medical expert stated that it should be noted that a major risk factor for development of pneumonia is cigarette smoking, which can also lead (later in life) to COPD.

The medical expert opined that the respiratory disability started prior to service and explained that his post-service and more recent pulmonary limitations/abnormalities are likely due to a number of factors, none relating to his service time.  These factors include weight gain/obesity resulting in sleep apnea and restrictive lung disease, deconditioning resulting from illness, obesity and advancing age, COPD resulting from prior cigarette smoking, and asthma with possible remodeling diagnosed from childhood.  The examiner opined that there is also a possibility of bronchiectasis from recurrent pneumonias developed during childhood.

With regard to bilateral basilar scarring, the medical expert noted that in the Veteran's most recent CXR (from 2014 compared to 2010), the radiologist reported no evidence of basilar scarring.  This appeared to be an opinion of one of the treating physicians (not radiologist).  It is important to note that "basilar scarring" is often confused for other findings on CXR, such as increased interstitial marking from lung compression occurring in COPD.  Overall, there would be no reason to suspect such a finding in this patient.  He further stated that based on the degree of abnormalities seen on the PFT studies, it would not be unusual for the Veteran to have respiratory symptoms.

He concluded that based on the available date, the natural history of pneumonia and the specific situations surround this particular case, it would not appear that the pneumonia that developed during the Veteran's service resulted in ongoing respiratory difficulty.  He also stated that some simple additional studies could potentially shed additional insight(s) in this case.  These studies include an HRCT to clearly determine evidence of scarring or emphysema or other condition; and full PFTs including lung volumes and DLCO. 

In February 2016, the Board remanded the claim to obtain additional testing/examination recommended by the November 2015 VHA pulmonologist.

On April 2016 VA respiratory conditions Disability Benefits Questionnaire (DBQ) examination, upon review of the claims file the examiner noted a history of COPD and COPD complicated with concurrent myasthenia gravis.  Also diagnosed was a resolved episode of infectious pneumonia with no residuals.

In the medical history section, the examiner noted that the Veteran reported spending 80 days in the Army in 1967 and marching during basic training in the snow.  He caught pneumonia according to him and was at the infirmary for several weeks with IV antibiotics.  He stated that someone else died of meningitis, but indicated that he did not have spinal meningitis.

He reported that he got frequent pneumonias every year and currently denied tobacco or smoke since 1974.  It was noted that he reported exertional dyspnea and was morbidly obese.  His last illness was a bout of pneumonia 3 years ago which required antibiotics.  He also had several respiratory illnesses since then, but did not report antibiotic use.  Previous pulmonary conditions had at times been called COPD, asthma, or emphysema according to the Veteran.  Although he did not use oral or parenteral corticosteroid medications for any respiratory condition, he received intermittent inhalational bronchodilator therapy.

With regard to diagnostic testing, a June 2014 chest-x-ray examination indicated borderline cardiomegaly and suspected vascular congestion without additional evidence of overt failure.  A HRCT to evaluate interstitial lung disease indicated mosaic attenuation pattern consistent with small airways disease and minimal reticulation without honeycombing or bronchiectasis and an enlarged left thyroid lobe.  There were a few scattered intrathoracic calcifications.

The Veteran had 2 separate PFTs, however, both were unable to be acceptable and reproducible due to comprehension.  Therefore, the examiner used previous PFTs to form a nexus medical opinion.  The examiner stated that the likelihood of accurate PFTs on repeat testing a third time is very low.

In September 2016, the Board again remanded the claim for the April 2016 VA examiner to explain what was clinically meant by his statement that the Veteran had two PFTs that "were unable to be acceptable and reproducible due to his comprehension."  

Pursuant to the Board's remand, in October 2016, the VA examiner explained that Pulmonary Function Testing is a complex testing procedure of a patient's lungs.  It is a multi-step testing performed by highly trained respiratory technicians as part of the testing which is "effort-dependent" as well as objective testing.  He explained that the respiratory technician must frequently coach a patient to take a full breath or hold a breath for so many seconds to accurately and precisely measure all parts of a PFT, but especially the effort-dependent portions.  However, some patients, either due to such factors as comprehension, anxiety, dyspnea, or an unwillingness to fully perform these maneuvers, invalidates the effort-dependent portions of the PFTs as they do not accurately portray the volumes, capacities nor lung condition of the patient.

He explained that the April 2016 PFTs were unacceptable and not repeatable [therefore not accurate] and that the Veteran was unable to complete testing due to shortness of air.  He was afforded another opportunity in May 2016, but after three attempts that day the technician reported that he was unable to produce acceptable and reproducible spirometry data "due to comprehension."  The Veteran had a total of 6 independent trials of PFTs, but the effort was not sufficient to accurately portray his pulmonary functions.  He explained that he was unaware of any type of substitute testing to replace this "effort-dependent" part of PFTs.  The examiner cited to various medical treatises, in support of the opinion.

Overall, the Board finds that it has complied with the terms of the Memorandum Decision and JMR, including conducting a full review of the claims file, and finds that another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In a November 2016 letter, Dr. L.M. stated that during service the Veteran developed severe pneumonia which resulted in a long hospitalization.  He underwent continuous antibiotic therapy for a couple of months during which he was exposed to a previous spinal meningitis outbreak.  However, he did not develop a problem with meningitis.  He opined that he suffered from COPD which resulted from asthma with previous pneumonia.  The Board observes that this opinion is similar to the physician's October 2014 opinion.  The physician included a copy of an April 2016 letter from Dr. W.T. who opined that the Veteran suffered from hearing loss and gait instability due to bacterial meningitis in the distant past.

The Board notes that the record includes lay evidence from the Veteran, his spouse, and others in support of his claim.

From October to December 2014, the Veteran submitted copies of newspaper articles from February 1966 reporting that there were outbreaks of spinal meningitis at Fort Knox. 

In December 2014 the Veteran submitted additional statements from apparent friends and/or family members (including his spouse) regarding asthma and spinal meningitis.

In July 2005, the Veteran's spouse provided a statement in which she identified herself as a licensed practical nurse (and the Board has taken this fact into consideration) and stated that from the beginning she noticed his lack of endurance.  She stated that he told her that he was ill during service with a lung infection and had been sick all of his life.  She reported that his disability had worsened over the years.  She stated that when she finally read his military records she realized what she thinks happened.  She stated that during basic training he was exposed to strep and the infection went untreated causing it to continuously worsen.

In statements received in February 2016, she stated that in January 2015 a physician incorrectly stated that he was started on a course of penicillin [during service].  She explained that when he was admitted to the Ireland Army hospital he was started on declomycin 150 mg for a mild case of pneumonia which was not enough to treat his "mild case."  They later started penicillin with which his condition still did not improve, so then they began IV therapy.  She stated that spinal meningitis pneumococcal meningitis is treated with penicillin and its clear to see that the only improvement he showed was after starting penicillin.  She stated that streptococcus infection causes spinal meningitis or pneumococcal meningitis and that he was quarantined due to an outbreak of spinal meningitis outbreak at Fort Knox.  Spinal meningitis/ pneumococcal meningitis begin with a respiratory infection.  She said that she was a licensed nurse and stated that he did not spend 61 days in the hospital for a mild case of pneumonia, but suffered a severe illness.  She stated that since service he suffered from the side effects of spinal meningitis/ pneumococcal meningitis that he was exposed to during service.  She cited to the Mayo Clinic in support of her opinion.

Although the Veteran's spouse is a trained nurse, nothing in the record demonstrates that she received any special training or acquired any medical expertise in diagnosing and evaluating respiratory disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  In this regard, to the extent that she believes that he has current residuals of pneumonia that are related to his service are of little probative value.

The Board finds that the claim must be denied.  There is no competent medical evidence to show that the Veteran has residuals of pneumonia that are related to his service.

In this regard, the Board finds that the November 2015 VHA medical expert's opinion, April 2016 VA DBQ examination and opinion, and the April 2016 VA examiner's October 2016 opinion, provide highly probative evidence against the claim.  After the medical expert and VA examiner reviewing the claims file, considered the Veteran's documented and reported history, and the April 2016 VA medical examiner performed a physical examination, they both concluded that the Veteran did not have residuals of pneumonia that were related to his service.  They both provided a conclusion with a sufficient rationale.  Therefore, the November 2015 VHA medical expert's opinion and April 2016 VA DBQ examination and October 2016 supplemental opinion provides probative evidence against the Veteran's claim of high probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also finds that the VHA medical opinion and April 2016 VA examination and October 2016 supplemental opinion cured the deficiencies found in the previous VA examinations and opinions.

The Board has considered Dr. R.M.'s August 2010 opinion that the Veteran's "bilateral basilar scarring may be related to previous pneumonia.  However, the speculative terminology "may be" provides an insufficient basis for an award of service connection, limiting the probative value of the opinion.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127-28 , quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611  (1992) ("may or may not" language by a physician is too speculative).  Moreover, the November 2015 VHA medical expert opined that there would be no reason to suspect basilar scarring in the Veteran.

The Board has also considered the September 2013, October 2014, and November 2016 opinions of Dr. L.M.  In September 2013, stated that the Veteran had been treated off and on his entire life for problems related to his pneumonia and had recurrent wheezing and chronic bronchitis as a result of pneumonia he suffered while in the military.  In the November 2016 opinion, the physician opined that the Veteran had COPD which resulted from a condition of asthma with previous pneumonia.  However, he did not explain how pneumonia that resolved during service resulted in the Veteran's current symptoms.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348  (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  For these reasons, the Board affords the September 2013 opinion of Dr. L.M. little probative weight. 

Dr. L.M.'s October 2014 opinion is also afforded little probative value.  As to the meningitis outbreak at Fort Knox in 1966, as Dr. L.M. noted, the Veteran was not diagnosed with meningitis, nor is there any evidence that he has ever had meningitis, which does not help the rationale for this doctor.  That there was an outbreak of meningitis at Fort Knox when the Veteran was stationed there is not relevant to any issue currently before the Board. 

The October 2014 opinion also tends to show that Dr. L.M. had no knowledge of what the Veteran has been treated for since service other than what the Veteran told him.  In addition, the facts supporting his opinion mainly came from the Veteran which are inaccurate.  In this regard, Dr. L.M. incorrectly identified that conditions for which the Veteran is service connected.  Since this opinion is, in part, based on an inaccurate factual premise, it carries little probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Similarly, the statements of either the Veteran or his spouse, that he may have had spinal meningitis are speculative and are unsupported by any evidence that he has ever had spinal meningitis.  Accordingly, they are afforded very little probative weight. 

In summary, while there is a great deal of evidence in this case, and the Board understands the Veteran's concerns, the most probative evidence of record shows that the Veteran's pneumonia during service left no residuals and his current chronic pulmonary conditions are unrelated to the in-service pneumonia. 

It is also recognized that the Veteran was treated for pneumonia in December 2014.  However, what the record documents is that he had pneumonia prior to service, last hospitalized for when he was 11 years old, a brief pneumonia during service in 1966, and pneumonia in 2014.  There is no evidence that his current pneumonia is part of the pneumonia during service.

The Board has taken the Veteran and his wife's contention that he has residuals of pneumonia that were caused by his service seriously (this was the basis of the Board prior remands and VHA request in order to address this medical question).  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed residuals of pneumonia.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's claimed residuals of pneumonia, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events is inaccurate.  Moreover, as previously stated, although the record shows that the Veteran's wife is trained as a nurse, nothing in the record demonstrates that she received any special training or acquired any medical expertise in diagnosing and evaluating respiratory disorders. King v. Shinseki, 700 F.3d 1339, 1345   (Fed. Cir. 2012).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for residuals of pneumonia and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).






ORDER

Service connection for a respiratory disability, to include residuals of pneumonia, is denied.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


